DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/26/20220.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the prior art fails to disclose or suggest a specific method for improving the effective signal-to-noise ratio for active loudspeaker, the method comprising the steps of:
	high-pass filtering an analog audio signal to produce a first high-frequency analog signal;
	converting the first high-frequency analog signal to a high-frequency digital signal;
	attenuating the analog audio signal by approximately 15 dB to produce an attenuated analog signal;
	converting the attenuated analog signal to an attenuated digital signal;
	converting the high-frequency digital signal to a second high-frequency analog signal; 
	converting the attenuated digital signal to a low-frequency analog signal;

	reproducing the amplified low-frequency analog signal with a second loud- speaker driver.
	Furthermore, the combination of the above limitations with the rest of the disclosed limitations causes the disclosed method distinguishing from the prior art.
Regarding independent claim 11: reason for allowance for this claim has been provided in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID L TON/Primary Examiner, Art Unit 2654